


110 HCON 252 IH: Expressing the sense of Congress that no

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 252
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Burgess submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that no
		  Federal or State requirement to increase energy efficient lighting in public
		  buildings should require a hospital, school, day care center, mental health
		  facility, or nursing home to install or utilize such energy efficient lighting
		  if the lighting contains mercury.
	
	
		Whereas elemental mercury is a powerful neurotoxin that is
			 especially harmful to children;
		Whereas when elemental mercury is spilled or a device
			 containing mercury breaks, the exposed elemental mercury can evaporate and
			 become invisible;
		Whereas compact fluorescent energy efficient light bulbs
			 contain between 3.8 and 6 mg of elemental mercury per bulb;
		Whereas if incandescent light bulbs are prohibited, the
			 only lighting option that meets federally mandated standards may be compact
			 fluorescent lamps containing mercury;
		Whereas Energy Star, a joint program of the Environmental
			 Protection Agency and the Department of Energy, advises consumers to
			 seal the CFL (compact fluorescent lamp) in two plastic bags and put in
			 the outside trash when disposing of a burned out but unbroken
			 bulb;
		Whereas the Energy Star website recommends the following
			 to clean up broken bulbs:
			(1)Open the window,
			 and leave the room for at least 15 minutes.
			(2)While wearing
			 rubber gloves, remove all materials you can (without using a vacuum
			 cleaner).
			(3)Place all
			 materials in two plastic bags and seal them. Wash your hands afterward.
			(4)The first time you
			 vacuum the area where the broken bulb occurred, dispose of the vacuum bag by
			 sealing it in two plastic bags and placing it in (outside) trash, or completely
			 clean the vacuum canister;
			Whereas there are certain areas of a hospital, school, day
			 care center, mental health facility, or nursing home that may not be able to be
			 evacuated upon the breakage of compact fluorescent lamps due to security
			 reasons, safety reasons, legal restrictions, or the conditional health of the
			 infirm;
		Whereas upon the breakage of compact fluorescent lamps
			 there may not be an opportunity for nursery workers, teachers, or healthcare
			 providers to adequately remove the spilled elemental mercury according to
			 Energy Star requirements; and
		Whereas according to the Environmental Protection Agency
			 15 States have already taken legal steps to remove mercury from schools through
			 legislation, including Illinois, Indiana, Maryland, Massachusetts, Michigan,
			 New York, Oregon, Rhode Island, Wisconsin, Connecticut, Kansas, Maine,
			 Minnesota, Vermont, and Virginia: Now, therefore, be it
		
	
		That it is the sense of Congress that no
			 Federal or State requirement to increase energy efficient lighting in public
			 buildings should require a hospital, school, day care center, mental health
			 facility, or nursing home to install or utilize such energy efficient lighting
			 if the lighting contains mercury.
		
